DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,713,754 (hereinafter ‘754). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					  ‘754
Claim 1:
receiving report usage data from a client device;


determining an image effect based on the report usage data;


 client device that is allocated to the application by an operating system of the client device, the identified neural network model being trained to modify images using the image effect;

determining a target neural network model based on the operating system having libraries for parallel execution of neural networks on a plurality of processors of the client device, the target neural network model having input parameters not included in the neural network model;

generating the target neural network model from the neural network model;

causing a user interface element associated with the image effect to be displayed by the client device; and


Claim 1:
identifying, using an application that is active on a client device, an image stored in memory of the client device; 

identifying an instruction to convert a neural network for a specified image processing task; 



determining a target neural network model based on the operating system having libraries for parallel execution of neural networks on a plurality of processors of the client device, the target neural network model having input parameters not included in the neural network model; 

generating the target neural network model from the neural network model; and 









Current Application					  ‘754
Claim 17:
a plurality of processors of a client device; and

a memory storing instructions that, when executed by the plurality of processors, cause the system to perform operations comprising:

receiving report usage data from a client device; 


determining an image effect based on the report usage data;






identifying a neural network model associated with the image effect, the neural network model being in the memory of the client device that is allocated to the application by an operating system of the client device, the identified neural network model being trained to modify images using the image effect;

determining a target neural network model based on the operating system having libraries for parallel execution of neural networks on a plurality of processors of the client device, the target neural network model having input parameters not included in the neural network model;

generating the target neural network model from the neural network model;

causing a user interface element associated with the image effect to be displayed by the client device; and

generating a modified image by applying the target neural network model to an image using the plurality of processors of the client device in parallel.
Claim 17:
a plurality of processors of a client device; and 

a memory storing instructions that, when executed by the plurality of processors, cause the system to perform operations comprising: 

identifying, using an application that is active on the client device, an image stored in the memory of the client device; 







identifying a neural network model in the memory of the client device that is allocated to the application by an operating system of the client device, the identified neural network model being trained to generate a modified image using the specified image processing task; 

determining a target neural network model based on the operating system having libraries for parallel execution of neural networks on the plurality of processors of the client device, the target neural network model having input parameters not included in the neural network model; 

generating the target neural network model from the neural network model; and 





generating a modified image by applying the target neural network model to the image using the plurality of processors of the client device in parallel. 



Current Application					  ‘754
Claim 19:
identifying, using an application that is active on the client device, an image stored in a memory of the client device; 

identifying an instruction to convert a neural network for a specified image processing task; 

identifying a neural network model in the memory of the client device that is allocated 

determining a target neural network model based on the operating system having libraries for parallel execution of neural networks on a plurality of processors of the client device, the target neural network model having input parameters not included in the neural network model; 

generating the target neural network model from the neural network model; and 





generating a modified image by applying the target neural network model to the image 
Claim 19:
receiving report usage data from a client device;


determining an image effect based on the report usage data;


identifying a neural network model associated with the image effect, the neural network 

determining a target neural network model based on the operating system having libraries for parallel execution of neural networks on a plurality of processors of the client device, the target neural network model having input parameters not included in the neural network model;

generating the target neural network model from the neural network model;

causing a user interface element associated with the image effect to be displayed by the client device; and

generating a modified image by applying the target neural network model to an image 


Claims 2-16, 18 and 20 of the current application correspond to claims 2-16, 18 and 20 of ‘754.

It is clear that all the elements of the application claims [1, 17 and 19] are to be found in patent claims [1, 17 and 19] (as the application claims [1, 17 and 19] fully encompasses patent claims [1, 17 and 19]). The difference between the application claims [1, 17 and 19] and the patent claims [1, 17 and 19] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [1, 17 and 19] of the patent is in effect a "species" of the "generic" invention of the application claims [1, 17 and 19]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims [1, 17 and 19] is anticipated by claims [1, 17 and 19] of the patent, it is not patentably distinct from claims [1, 17 and 19] of the patent.
Allowable Subject Matter
Claims 1-20 would be allowed provided the double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664